      Case 1:15-cr-00536-PGG Document 1173 Filed 07/27/21 Page 1 of 2




                                                                                    Avi Weitzman
                                                                                    Direct: +1 212.351.2465
                                                                                    Fax: +1 212.351.5265
                                                                                    AWeitzman@gibsondunn.com


July 27, 2021


VIA ECF

The Honorable Paul G. Gardephe
United States District Judge for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007-1312

Re:    United States v. Kaleil Isaza Tuzman, S8 15 Cr. 536 (PGG)

Dear Judge Gardephe:

On behalf of Defendant Kaleil D. Isaza Tuzman, we respectfully submit this letter regarding
Mr. Isaza Tuzman’s July 30, 2021 sentencing hearing.

First, we submit as Exhibit A additional letters in support of Mr. Isaza Tuzman, some of
which update materials previously filed in June 2018 (and are identified as such in the
attached index), and others of which are new. We apologize for the lateness of this
submission, which we have provided to the Court as soon as practicable in a single filing for
ease of reference. We respectfully request that the letter attached as Ex. A-19 be filed under
seal in its entirety, as it contains detailed personal medical information of Mr. Isaza Tuzman,
and that the letter from Mr. Isaza Tuzman’s sister Intiya, see Ex. A-22, be filed in redacted
form as it contains highly personal information regarding an unrelated crime. We also
provide herein an unredacted version of these letters to the Court and the government.

Second, Mr. Isaza Tuzman respectfully requests that Rabbi Yossi Bryski of The Aleph
Institute be permitted to briefly address the Court at the upcoming sentencing hearing. The
Aleph Institute is a non-profit organization that develops, on a pro bono basis, innovative
programs and alternative sentencing opportunities for criminal defendants whom The Aleph
Institute concludes “have demonstrated a genuine willingness to make positive changes in
their lives.” The Aleph Institute and its personnel have spoken at numerous sentencing
proceedings in federal courthouses nationwide and have received recognition from judges,
lawyers, and scholars as a helpful resources to courts in sentencing defendants. See Ltr. of
Rabbi Yossi Bryski, ECF No. 1160-1, Ex. A-1. Rabbi Bryski has spoken at sentencing
hearings before SDNY Judges Caproni, Koeltl, and Schofield, among other judges. In this
case, Rabbi Bryski would speak to why the Aleph Institute has come to advocate for Mr.
Isaza Tuzman, having concluded that he is a worthy candidate for the Court’s mercy at
sentencing.
         Case 1:15-cr-00536-PGG Document 1173 Filed 07/27/21 Page 2 of 2




July 27, 2021
Page 2



Finally, we request permission to show an approximately 20-minute video presentation
during the sentencing hearing, which was developed through an Aleph Institute initiative
with the sentencing advocacy organization Complete Picture. We believe that showing this
video will streamline the sentencing proceeding and provide the Court with additional insight
regarding Mr. Isaza Tuzman’s history and characteristics under Section 3553(a). The video
may also be accessed at this secure URL, for viewing in advance of the sentencing hearing:
https://vimeo.com/573220851.1

We thank the Court for its consideration.

Respectfully submitted,

Avi Weitzman

Avi Weitzman


cc.       All Counsel of Record (publicly filed version via ECF)




 1
      In order to protect the privacy of children in the video, we will send the password to access the video to
      Your Honor’s Chambers via e-mail, copying the government, along with the fully unredacted version of
      this filing.
